Dismissed and Memorandum Opinion filed May 6, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00928-CV
____________
 
JADE SERVICES & WAREHOUSING & JUAN BARBOSA, Appellants
 
V.
 
STRATFORD INSURANCE, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 935,674
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 19, 2009.  On April 26, 2010,
appellants filed a motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.